Exhibit 10.1

Execution Version

FIRST AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT (this “Amendment”),
is made and entered into as of September 27, 2011, by and among HARRIS
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time party hereto (collectively, the
“Lenders”) and SUNTRUST BANK, in its capacity as Administrative Agent for the
Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain 364-Day Revolving Credit Agreement, dated as of September 29, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent renew the financial accommodations made available to the Borrower by the
Lenders under the Credit Agreement, and in order to do so and otherwise in
connection therewith, amend certain provisions of the Credit Agreement, and
subject to the terms and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

1. Amendments.

(a) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definitions of Applicable Rate and Maturity Date in their entirety with the
following definitions:

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Senior Debt Rating existing at such time:

 

Pricing

Level

   Senior Debt
Ratings    Applicable Rate for
Eurodollar Rate
Loans   Applicable
Rate for
Base Rate
Loans   Applicable
Rate for
Commitment
Fee I    ³A/A2    0.75%   0.00%   0.07% II    A-/A3    1.00%   0.00%   0.08% III
   BBB+/Baa1    1.25%   0.25%   0.10% IV    BBB/Baa2    1.50%   0.50%   0.125% V
   £ BBB-/Baa3    1.75%   0.75%   0.175%

As of the First Amendment Date, the Applicable Rate shall be set at Pricing
Level III. Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Senior Debt Rating shall be effective, in the
case of either an upgrade or a downgrade, during the period commencing on the
date of public announcement thereof and ending on the date immediately preceding
the effective date of the next such change. If neither Moody’s nor S&P has rated
the Borrower, then the Applicable Rate shall be established by reference to
Pricing Level V.



--------------------------------------------------------------------------------

“Maturity Date” means (a) September 26, 2012, or (b) such earlier date upon
which the Commitments are terminated in accordance with the terms hereof.

(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition of First Amendment Date in the appropriate alphabetical
order:

“First Amendment Date” means September 27, 2011.

(c) The Credit Agreement is amended by replacing Schedule 2.01 in its entirety
with Schedule 2.01 to this Amendment.

2. Waiver. The Lenders hereby waive the requirement set forth in Section 2.05(b)
of the Credit Agreement with respect to the Borrower’s notice of the permanent
reduction in Commitments occurring on or the day prior to the First Amendment
Date.

3. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) an upfront fee in the
amount of 0.05% of the Commitments, to be applied pro rata among the Lenders,
(ii) such other fees, costs or expenses as the Borrower has previously agreed in
writing to pay or reimburse the Administrative Agent or any of its affiliates
incurred in connection with this Amendment (including reasonable fees, charges
and disbursements of King & Spalding LLP, counsel to the Administrative Agent),
and (iii) each of the following documents:

(a) executed counterparts to this Amendment from the Borrower and the Lenders;

(b) a certificate of the Secretary or Assistant Secretary of the Borrower,
(A) certifying the name, title and true signature of each officer of the
Borrower executing the Amendment (B) certifying a true, complete and correct
copy of the resolutions of the Borrower, authorizing the transactions
contemplated by the Loan Documents, including the First Amendment, to which the
Borrower is a party and (C) certifying that there have been no changes to the
articles of incorporation or bylaws of the Borrower since the Closing Date;

(c) a certificate of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of incorporation of the Borrower;

(d) evidence that the Borrower has permanently reduced the Commitments to
$250,000,000 pursuant to Section 2.05 of the Credit Agreement; and

(e) a duly executed Assignment and Acceptance substantially in the form of
Exhibit B to the Credit Agreement between Morgan Stanley Bank, N.A. and Wells
Fargo Bank, N.A. and consented to by the Borrower and the Administrative Agent
in which Morgan Stanley Bank, N.A. assigns its entire Commitment, after giving
effect to the reduction in Commitments, to Wells Fargo Bank, N.A..

4. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, the Borrower hereby represents and warrants
to the Lenders and the Administrative Agent:

(a) The Borrower is a corporation duly incorporated, validly existing and in
good standing under the Laws of its jurisdiction of incorporation, and the
Borrower is in good standing under the Laws of the State of Florida;



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Borrower of this Amendment
are within its corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (a) the Borrower’s Organization
Documents, (b) any applicable Laws or (c) any material contractual restriction
binding on or affecting the Borrower;

(c) The due execution, delivery and performance by the Borrower of this
Amendment do not require authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person, except
those as have been obtained or made and are in full force and effect;

(d) This Amendment is the valid and binding obligation of the Borrower
enforceable against it in accordance with its terms except that such enforcement
may be limited by applicable Debtor Relief Laws; and

(e) After giving effect to this Amendment, the representations and warranties
contained in Article V of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects on and as of the date of this
Amendment, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and no Default or
Event of Default has occurred and is continuing as of the date hereof.

5. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the parties thereto. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

7. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

8. Costs and Expenses. The Borrower agrees to pay on demand, without
duplications, all reasonable, out of pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for the Administrative Agent with
respect thereto.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.



--------------------------------------------------------------------------------

10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

11. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[Signature Pages To Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.

 

BORROWER: HARRIS CORPORATION By:  

/s/ Gary L. McArthur

Name:   Gary L. McArthur Title:   Sr. Vice President,   Chief Financial Officer

By:  

/s/ Charles J. Greene

Name:   Charles J. Greene Title:   Vice President,   Tax and Treasurer

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDERS AND ADMINISTRATIVE AGENT: SUNTRUST BANK, individually and as
Administrative Agent By:  

/s/ K. Scott Bazemore

Name: K. Scott Bazemore Title: Vice President JPMORGAN CHASE BANK, N.A.

By:  

/s/ Anthony Eastman

Name: Anthony Eastman Title: Underwriter WELLS FARGO BANK, NATIONAL ASSOCIATION

By:  

/s/ Karen H. McClain

Name: Karen H. McClain Title: Managing Director BANK OF AMERICA, N.A.

By:  

/s/ William S. Rowe

Name: William S. Rowe Title: Director HSBC BANK USA, NATIONAL ASSOCIATION.

By:  

/s/ Bruce Yoder

Name: Bruce Yoder Title: Vice President CITIBANK, N.A.

By:  

/s/ James M. Walsh

Name: James M. Walsh Title: Managing Director

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment  

SunTrust Bank

   $ 41,666,666.75   

JPMorgan Chase Bank, N.A.

   $ 41,666,666.65   

Wells Fargo Bank, N.A.

   $ 41,666,666.65   

Bank of America, N.A.

   $ 41,666,666.65   

HSBC Bank USA, National Association

   $ 41,666,666.65   

Citibank, N.A.

   $ 41,666,666.65   

Total

     $250,000,000   

 